11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                            JUDGMENT

Margarita Zavala,                                    * From the 358th District
                                                       Court of Ector County,
                                                       Trial Court No. D-124,549.

Vs. No. 11-11-00120-CV                               * May 30, 2013

Linda Olivas,                                        * Memorandum Opinion by Wright, C.J.
                                                       (Panel consists of: Wright, C.J.,
                                                       McCall, J., and Willson, J.)

       This court has inspected the record in this cause and concludes that there is no error in the
judgment below. Therefore, in accordance with this court’s opinion, the judgment of the trial
court is in all things affirmed. The costs incurred by reason of this appeal are taxed against
Margarita Zavala.